Case 0:20-cv-61912-DPG Document 24 Entered on FLSD Docket 10/26/2020 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 0:20-cv-61912-DPG


   LARRY KLAYMAN,

                          Plaintiff,

                  v.

   INFOWARS, LLC, et al.,

                     Defendants.
   __________________________________/

                   DEFENDANT DAVID JONES’S OPPOSITION TO
         PLAINTIFF’S MOTION FOR LEAVE TO HAVE SERVED ROGER STONE

         Defendant David Jones joins Defendants Infowars, LLC, Free Speech Systems, LLC, Alex

  E. Jones, and Owen Shroyer in opposing Plaintiff’s Motion for Leave to Serve Roger Stone for the

  reasons stated in the other Defendants’ Opposition (ECF# 19).

         In particular, as noted by the other Defendants, Plaintiff has an identical, previously filed,

  pending action against Mr. Stone in the Circuit Court for Broward County, Klayman v. Stone, Case

  No. CACE 19-002672, filed Feb. 5, 2019. As can be seen from the Amended Complaint in that

  action, a copy of which is attached as Exhibit 1, Plaintiff in the earlier action is suing Mr. Stone

  over the same allegedly defamatory statements that he has challenged in this action. The docket in

  the state court action remains active and that action remains pending. (See Docket in Klayman v.

  Stone, Case No. CACE 19-002672 (Ex. 2).) There is no legitimate reason, much less good cause,

  for Plaintiff to pursue simultaneous lawsuits in Florida against Mr. Stone over the same alleged

  conduct. To allow Plaintiff to serve Mr. Stone belatedly would merely add to the multiplicity of

  the actions brought by Plaintiff.

         Moreover, Plaintiff had four months to serve Mr. Stone. During that period and before, he
Case 0:20-cv-61912-DPG Document 24 Entered on FLSD Docket 10/26/2020 Page 2 of 4




  was corresponding with Mr. Stone’s counsel about discovery and other matters in the previously

  filed action against Mr. Stone, among other actions he is actively pursuing against Mr. Stone. (Id.)

         Accordingly, the Court should deny Plaintiff’s motion for leave.

  Dated: October 26, 2020                       Respectfully submitted,

                                                 /Walter J. Taché
   David S. Wachen                               Walter J. Taché, Esq.
   Admitted Pro Hac Vice                         Florida Bar No. 028850
   david@wachenlaw.com                           wtache@tachebronis.com
   WACHEN LLC                                    service@tachebronis.com
   11605 Montague Court                          TACHE, BRONIS, CHRISTIANSON & DESCALZO, P.A.
   Potomac, MD 20854                             150 S.E. 2 Avenue, Suite 600
   (240) 292-9121                                Miami, Florida 33131
   (f) (301) 259-3846                            (305) 537-9565
                                                 (f) (305) 537-9567

                         COUNSEL FOR DEFENDANT DAVID JONES




                                                   2
Case 0:20-cv-61912-DPG Document 24 Entered on FLSD Docket 10/26/2020 Page 3 of 4




                                          Certificate of Service

          On October 26, 2020, I caused the foregoing to be filed electronically using the Court’s

  electronic case filing system. Notice of this filing will be sent to counsel of record using the Court’s

  electronic notification system.




                                                  s/ Walter J. Taché
                                                  Walter J. Taché
Case 0:20-cv-61912-DPG Document 24 Entered on FLSD Docket 10/26/2020 Page 4 of 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 0:20-cv-61912-DPG


   LARRY KLAYMAN,

                        Plaintiff,

                v.

   INFOWARS, et al.,

                     Defendants.
   __________________________________/

                                           ORDER

        On this the _____ day of _________, 2020, upon consideration of Plaintiff’s Motion for

  Leave to Have Served Defendant Roger Stone (ECF No. 18), and Defendants’ responses to the

  Motion:

        IT IS ORDERED that Plaintiff’s Motion is DENIED.

        SIGNED this the ______ day of ___________, 2020.



                                           ___________________________________
                                           HONORABLE DARRIN P. GAYLES
                                           UNITED STATES DISTRICT JUDGE
